Citation Nr: 0326583	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  99-23 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for high levels of 
cholesterol.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a fatigue 
disability, to include whether such a disability is the 
result of an undiagnosed illness.

4.  Entitlement to service connection for a gastrointestinal 
disability, to include whether such a disability is the 
result of an undiagnosed illness.

5.  Entitlement to service connection for a genitourinary 
disability, to include whether such a disability is the 
result of an undiagnosed illness.  

6.  Entitlement to service connection for a skin disability, 
to include whether such a disability is the result of an 
undiagnosed illness.




REPRESENTATION

Appellant represented by:	Rick Little


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1976 and from October 1990 to June 1991.

This appeal arises from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO denied entitlement to 
service connection for high levels of cholesterol, 
hypertension, and an undiagnosed illness characterized by 
skin, genitourinary, gastrointestinal, and fatigue symptoms.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination on the 
issue of entitlement to service connection for a fatigue 
disability has been obtained.

2.  The competent and most probative evidence establishes 
that the veteran's chronic fatigue is a symptom of diagnosed 
illnesses to include fibromyalgia and post-traumatic stress 
disorder (PTSD). 



3.  In October 1998, the RO denied entitlement to service 
connection for high levels of cholesterol, hypertension, and 
an undiagnosed illness characterized by skin, genitourinary, 
gastrointestinal symptoms.  The veteran was notified of this 
decision in a letter issued in November 1998.

4.  The RO issued a Statement of the Case (SOC) in December 
1999 and a Supplemental Statement of the Case (SSOC) in 
October 2002, addressing the issues of entitlement to service 
connection for high levels of cholesterol, hypertension, and 
an undiagnosed illness characterized by skin, genitourinary, 
gastrointestinal symptoms.  The cover letters to the SOC and 
SSOC, specifically informed the veteran of the need to submit 
a substantive appeal (VA Form 9) in order to perfect an 
appeal to the Board.

5.  The veteran did not file a substantive appeal addressing 
the issues entitlement to service connection for high levels 
of cholesterol, hypertension, and an undiagnosed illness 
characterized by skin, genitourinary, gastrointestinal 
symptoms within one year of the November 1998 denial or 
within 60 days from the issuance of either the December 1999 
SOC or October 2002 SSOC.


CONCLUSIONS OF LAW

1.  Chronic fatigue, to include an undiagnosed illness 
characterized by fatigue, was not incurred or aggravated 
during the veteran's military service.  38 U.S.C.A. §§ 1110, 
1131, 1117, 1118, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2003).

2.  Lacking a timely substantive appeal of the claims of 
entitlement to service connection for high levels of 
cholesterol and hypertension, the Board does not have 
jurisdiction to consider these issues.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.302(b), 20.303 (2003).

3.  Lacking a timely substantive appeal of the claims of 
entitlement to service connection for gastrointestinal, 
genitourinary, and skin disabilities (to include whether such 
disabilities are the result of an undiagnosed illness), the 
Board does not have jurisdiction to consider these issues.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.302(b), 20.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Notify and to Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue of entitlement to service connection for 
a fatigue disability, to include whether such a disability is 
the result of an undiagnosed illness, have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 1991 & 
2002).  As discussed below, the development conducted by VA 
in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107(a) (West 1991) and the new 
provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002).  See 
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  

The recent publication of new regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. 
§ 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In letters issued in April 1997, May 1997, and July 1998; and 
in the SOC of October 1999, VA informed the veteran of the 
actions he must take and the type of evidence required in 
order to establish his current claim, to include lay/medical 
evidence that would link his current fatigue to his military 
service and/or medical evidence of continuing treatment for 
chronic fatigue since his military service.  These letters 
and the SOC also notified the veteran of the type of actions 
that were required of him, to include his identification of 
pertinent evidence and his own attempt to obtain and forward 
this evidence to VA.  

The letters informed him of the development that would be 
completed by VA in substantiating his claim, to include 
obtaining pertinent medical records and a VA examination, if 
appropriate.  In the SOC of October 1999 and the SSOC of 
October 2002, VA specifically notified him of the evidence 
that it had considered.  The SOC and SSOC also notified the 
veteran of the pertinent laws and regulations and the reasons 
and bases for VA's decision.  Specifically, the SOC and SSOC 
notified the veteran of the law and regulations governing the 
grant of entitlement to service connection for a disease or 
injury and service connection for an undiagnosed illness.  He 
was also notified of both the old and new laws and 
regulations governing VA's duty to notify and assist and 
given an opportunity to comment on them.  Based on the above 
analysis, the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include some military and 
all identified VA medical records.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(2), (3).  

The Board notes that substantial parts of the veteran's 
service medical records are missing.  Records obtained 
include his service personnel records, immunization records, 
dental records, and lab results for HIV antibody testing.  
The RO made repeated attempts to locate and retrieve the 
veteran's service medical records as noted in the Deferred 
Rating Decisions (VA Form 21-6789) of March 1996, April 1996, 
May 1996, August 1996, and July 1998.  

Attempts have been made to locate these records through the 
National Personnel Records Center on multiple occasions; the 
Commander of the U. S. Army Reserve Personnel Center in May 
1996; and the Adjutant General Office of the State of 
California in February 1996.  However, the service 
clinical/outpatient records and comprehensive physical 
examination reports are not of record.  The Adjutant General 
in September 1996 and the NPRC in October 1996 both indicated 
that no other service medical records were available.  The 
veteran was informed that his service medical records were 
missing in a letter of July 1998 and in the SOC of October 
1999.  

The July 1998 letter requested that the veteran submit copies 
of any service medical records in his possession.  He has not 
responded to this request.  Based on this repeated and 
thorough development, the Board finds that no reasonable 
possibility exists that further attempts would result in 
obtaining the missing service medical records and any further 
development of this evidence would therefore be futile.

The record indicates that the veteran did receive on-the-job 
injuries in December 1995 and July 1996.  The Workers' 
Compensation reports of these injuries were received in 
February 1997 and the treatment records for these injuries 
appear to be of record in the private healthcare evidence.  
The veteran was granted a disability retirement by his 
employer (a city government) in February 2002.  The medical 
report, dated in June 2000 and which this decision was 
apparently based on, has been associated with the claims 
file.  The veteran has not alleged that he is currently in 
receipt of Workers' Compensation or Social Security 
Administration disability benefits, and there is no 
indication that other Federal department or agency records 
exist that should be requested.  See 38 U.S.C.A. § 5106.  


In addition, the veteran was afforded VA compensation 
examinations in June 1997, December 1997, July 2001, and July 
2002.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
VA examiners reported accurate medical histories, provided 
examination findings regarding the veteran's fatigue 
complaints, and provided the appropriate 
diagnoses/etiological opinions.  While none of the examiners 
specifically indicated that they had reviewed the medical 
evidence in the claims file, the examiner of July 2002 noted 
specific references to findings on prior examinations and the 
Board, based on these references, finds that this examiner 
did review the veteran's medical records.  

In any event, the reported medical histories appear accurate.  
Therefore, these examinations are fully adequate for 
providing evidence regarding the existence and etiology of 
the veteran's current fatigue complaints.  The veteran has 
identified private medical treatment and these records were 
obtained in May 1997.  In addition, the veteran has submitted 
a report from a private physician dated in June 2000.  Thus, 
there is no duty to notify the veteran of an inability to 
obtain identified private records.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  

A review of the claims file indicates that the veteran 
requested a hearing before a local VA Decision Review Officer 
(DRO) on a VA Form 1-9 submitted in November 1999.  This 
hearing was scheduled and the veteran was notified of the 
time, date, and place of the hearing by letter of March 2002.  
The veteran attended a conference with the DRO on the date of 
the scheduled hearing and apparently turned down a formal 
hearing on that date.  

The conference report indicated that the veteran had 
identified pertinent VA treatment records and those records 
were obtained for review by the DRO.  By letter of March 
2003, VA informed the veteran that his case was being 
forwarded to the Board and, in effect, that it would not 
undertake any further development in his claim.  Based on the 
above analysis, the Board finds that VA has obtained all 
available evidence relevant to the veteran's current claim.

The Board notes that changes to regulations at 38 C.F.R. 
§ 3.317 were made during the pendency of this appeal.  See 66 
Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).  The veteran was not informed of 
this change.  However, this change merely extended from 
December 2001 to December 2006 the date by which signs and 
symptoms of an undiagnosed illness must become manifest in 
order to apply the presumptions under 38 C.F.R. § 3.317.  The 
Board finds that this change has no substantive effect on his 
current claim, as there is evidence in the record of signs 
and symptoms of fatigue prior to December 2001, therefore 
adjudication of this claim at this time would not prejudice 
the veteran.  

Finally, the veteran filed a motion for a change in 
representative in early August 2003.  This motion was granted 
in early September 2003 and the new representative was 
provided with a copy of the veteran's claims file.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case." ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

In this case, there are substantial service medical records 
missing.  However, there is little likelihood that these 
records would affect the outcome of the veteran's current 
appeal since he has acknowledged that he did not seek 
treatment for his fatigue symptoms during his military 
service.  In addition, the veteran has not identified any 
available medical evidence not of record that would provide a 
competent opinion on the etiology of his fatigue.  

As the failure of VA to obtain all service medical records 
would appear to have little effect on the outcome of this 
case, the Board finds that such failure is harmless.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Turning to the issues of entitlement to service connection 
for high levels of cholesterol, hypertension, and an 
undiagnosed illness characterized by skin, genitourinary, 
gastrointestinal symptoms; the Board does not address or have 
before it for consideration any issue as to the substance of 
the veteran's claims or the adequacy of the development of 
those claims.  The question of whether the veteran was 
notified what information or evidence would help support his 
claims, or whether appropriate assistance was provided, is 
not for the Board to consider unless an appeal is properly 
before it on the substantive issues.  

The question before the Board at this juncture is only 
whether the veteran has properly placed these issues in 
appellate status.  As will be discussed below, appropriate 
notice has been given to him of the requirements to perfect 
his appeal and of the Board's consideration of these 
preliminary, jurisdictional matters.  No issue of compliance 
with the VCAA is accordingly before the Board regarding these 
claims.

Regardless of the applicability of the VCAA, the veteran was 
given notice by letter of March 2003 that the Board was going 
to consider whether the substantive appeal in the issues 
noted above was adequate and/or timely and given an 
opportunity to request a hearing or present argument related 
to this issue.  See 38 C.F.R. § 20.203 (2002).  Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the veteran.  Cf. Marsh v. West, 11 Vet. App. 
468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the Board's consideration of this 
issue does not violate the veteran's procedural rights.  

The March 2003 letter to the veteran provided him notice of 
the pertinent regulations, as well as notice of the Board's 
intent to consider the issue.  He was given an opportunity to 
submit argument on this issue and provided an opportunity to 
request a hearing.  The veteran did not respond to this 
request.


Service Connection for Chronic Fatigue

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (CAVC), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran who served in Southwest Asia during the 
Gulf War who exhibits objective indications of chronic 
disability which result from an illness or combination of 
illnesses manifested by one or more signs or symptoms to 
include fatigue.  

This chronic disability must have become manifest either 
during active service in the Southwest Asia Theater of 
Operations during the Gulf War, or to a degree of 10 percent 
or more not later than December 2006, and by history, 
physical examination, and laboratory tests it cannot be 
attributed to any known clinical diagnosis.  Such a chronic, 
undiagnosed illness will then be service connected unless 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active service in the Southwest Asia 
Theater of Operations during the Gulf War; or there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from service in the Southwest 
Asia Theater of Operations during the Gulf War and the onset 
of the illness; or there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 U.S.C.A. §§ 1117, 1118; 
38 C.F.R. § 3.317.

In contentions submitted to VA, the veteran has claimed that 
he currently suffers with chronic fatigue symptoms as a 
result of his military service in the Gulf War.  He 
acknowledged that he had not been treated for fatigue during 
his military service, but has had regular treatment for 
fatigue in the years since this service.  He notes that he 
was around ammunition bunkers (presumably Iraqi) that 
contained drums of chemical agents.  The veteran asserts that 
the destruction of these drums and his resultant exposure to 
the chemicals was the cause of his fatigue.  He also contends 
that his exposure during the Gulf War to military 
inoculations, smoke from oil fires, depleted uranium from 
used munitions, and Sarin gas were the cause of his chronic 
fatigue.  Lay statements from the veteran's father in March 
1997 and a supervisor in May 1997 noted the veteran developed 
psychiatric symptoms and incontinence after his return from 
the Gulf War.  Neither statement indicated the veteran had 
suffered with fatigue.

The veteran's service personnel records indicate that he 
served in the Southwest Asia Theater of Operations from 
January to May 1991.  Many of the veteran's service medical 
records are missing.  However, private treatment records 
starting in June 1991 reported that the veteran had been seen 
soon after his return from the Gulf War.  Private treatment 
records dated from 1991 to 1996 did not report any complaints 
of fatigue.  

Beginning in July 1991, the veteran complained of being 
anxious and having nightmares and insomnia.  The impression 
was "Anxiety - Stress Related."  On a VA psychiatric 
examination of January 1996, the veteran complained of 
difficulty sleeping.  The diagnosis was post-traumatic stress 
disorder (PTSD).  

VA outpatient records noted complaints of nightmares, 
decreased sleep, and decreased energy in December 1996.  The 
examiner noted a history of PTSD symptoms and a diagnosis of 
PTSD.  A VA psychiatric examination of June 1997 noted 
complaints of nightmares and decreased sleep.  The diagnosis 
was PTSD and to rule out both "Gulf War Syndrome" and a 
personality disorder.  On a VA general medical examination of 
June 1997, the veteran complained of feeling tired and 
fatigued.  The diagnoses included fatigue and PTSD.  

Another VA general medical examination was given to the 
veteran in December 1997.  He complained of feeling fatigued 
all the time.  The diagnoses included PTSD.  In a December 
1997 outpatient record, it was indicated that the veteran's 
psychiatric symptoms had improved and included improved 
sleep.  However, in an outpatient record dated two days 
later, the veteran claimed that he felt fatigued.  A VA 
outpatient record of March 1998 noted the veteran's complaint 
of feeling a great deal of fatigue.  He reported that he had 
to take sleeping pills in order to sleep.  A neurological 
examination of November 1999 noted the veteran's complaint of 
feeling like "he has the flu most of the time."  The 
examiner noted that the veteran was being treated for 
depression.  On a VA psychiatric examination of January 2000, 
the veteran complained of ongoing nightmares, poor sleep, and 
feeling very depressed.  The examiner noted that the veteran 
was only able to sleep with the use of medication.  The 
diagnosis was PTSD.  

The veteran received regular VA outpatient treatment for a 
number of disabilities in 2001 and 2002.  These records noted 
complaints of nightmares and continued problems sleeping.  
However, it was noted that some of the veteran's psychiatric 
symptoms had improved with the use of medication, notably his 
depression.  These outpatient records fail to indicate any 
complaints of fatigue.  The diagnoses included depression and 
PTSD.  

Another VA general medical examination was provided to the 
veteran in July 2001.  He claimed that he felt tired all the 
time and suffered with insomnia.  The veteran indicated that 
he could not sleep at night due to nightmares, flashbacks, 
and pain in multiple joints.  The diagnoses included 
fibromyalgia with associated chronic fatigue.  In July 2002, 
the veteran was afforded a VA physical examination reportedly 
focusing on "Gulf War Syndrome - related problems."  

The examiner noted that the veteran had severe PTSD and a 
sleep disorder.  These problems were being treated with 
medication and there had been a significant improvement with 
his depression.  The veteran complained of fatigue.  He 
acknowledged that he walked two to three miles a day, but 
only with much effort.  The veteran complained of diaphoresis 
and muscle fatigue after minimal effort.  He asserted that he 
was unable to sustain motor activity in his upper extremities 
without resting.  The examiner opined that the veteran's 
fatigue was more likely than not caused by his military 
service in the Gulf War.  This physician commented:

[The veteran] was healthy entering the 
Gulf War, emerged with major health 
problems of the kinds that have been 
documented as occurring with excess 
frequency in Gulf War veterans.  No other 
illness has emerged to explain his 
symptoms, which have now been present for 
10 years, and his symptoms have remained 
stable or improved slightly, suggesting 
that the insult occurred prior to 1992 
and has not continued to cause new damage 
after the immediate post-war period.

Initially, the Board notes that both the lay and medical 
evidence indicates that symptoms of fatigue did not exist 
during the veteran's military service or soon thereafter.  
Both of the lay statements from the veteran's father and his 
supervisor fail to indicate observation of fatigue.  The 
veteran himself acknowledged that he was not treated for 
fatigue during his active military service.  The first 
medical report of fatigue was in December 1996, over five 
years after his separation, when he complained of decreased 
energy.  Thus, there is no evidence that fatigue existed 
during the veteran's active military service or within a few 
years of his separation.  

The veteran is clear that he developed symptoms of chronic 
fatigue after his service in the Gulf War.  However, the 
preponderance of the medical examiners have associated this 
symptom with known diagnosable diseases.  Within two months 
of his return from the Gulf War the veteran reported symptoms 
of PTSD to include nightmares, insomnia, and depression.  
Only after battling these symptoms for a number of years did 
the veteran begin to complain of decreased energy and chronic 
fatigue.  The majority of the medical examiners who have 
noted the complaints of fatigue have associated this with his 
psychiatric disability as a manifestation or symptom thereof.  
This includes the VA outpatient examiner of December 1996 and 
VA compensation examiners of December 1997 and November 1999.  
In addition, the VA examiner of July 2001 clearly linked the 
veteran's fatigue with the diagnosis of fibromyalgia.

The VA examiner of June 1997 did imply that the veteran's 
fatigue was not linked to any other diagnosed illness since 
separate diagnoses were noted for fatigue and PTSD.  A VA 
examiner in July 2002 clearly indicated a nexus between the 
veteran's fatigue and the Gulf War, and opined that there was 
no diagnosable illness that could explain this symptom.  
While this examiner apparently reviewed prior medical 
records, her opinion is inconsistent with the noted medical 
histories and opinions.  That is, the majority of the prior 
examiners that discussed the veteran's complaints of fatigue 
had linked it with diagnosable illnesses.  

The lay statements and reported history also supports the 
finding of a diagnosable illness since the veteran clearly 
suffered with PTSD since the Gulf War with chronic insomnia 
and subsequent chronic fatigue.  While a VA psychiatric 
examiner in June 1997 indicated that "Guld War Syndrome" 
needed to be ruled out, this diagnosis does not support the 
opinion of July 2002.  

The June 1997 examiner did not provide a definitive opinion 
that an undiagnosed illness existed, and even if his 
reference to "Gulf War Syndrome" is viewed as such an 
opinion, it is not related to the veteran's claim for chronic 
fatigue since the June 1997 examination report does not 
indicate any reported symptomatology of fatigue.  

As the July 2002 examiner's opinion is inconsistent with the 
reported medical history and clearly contradicted by the 
majority of the available medical opinion, the Board finds 
that this examiner's findings carry little probative weight.  

The CAVC has held that it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another, provided that the Board gives an adequate statement 
of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 
(1995).

Based on the above analysis, the Board finds that the 
preponderance of the competent medical evidence has linked 
the veteran's symptoms of fatigue to his PTSD or 
fibromyalgia.  As a disease entity has been diagnosed for the 
symptoms of fatigue, this is not entitled to presumptive 
service connection under the provisions of 38 U.S.C.A. 
§§ 1117, 1118 and 38 C.F.R. § 3.317.  There is no lay or 
medical evidence that the symptoms of fatigue existed during 
any period of active military service.  The July 2002 
examiner did link the veteran's fatigue to his military 
service.  In addition, the majority of the healthcare 
providers have linked the veteran's fatigue to his service-
connected PTSD.  Obviously, the preponderance of the evidence 
establishes that the symptoms of fatigue are of a service-
connected origin, but the fatigue is merely another symptom 
of PTSD.  

Regulation at 38 C.F.R. § 4.14 prohibits the evaluation of 
the same disability under various diagnoses.  Therefore, 
evaluation of similar symptomatology under different 
diagnostic codes is a violation of 38 C.F.R. § 4.14.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The veteran's 
service-connected PTSD is currently evaluated under VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.130, 
Diagnostic Code 9411 and chronic fatigue syndrome would be 
evaluated under the criteria at 38 C.F.R. §§ 4.88a, 4.88b, 
Diagnostic Code 6354.  A review of the rating criteria under 
these codes reveals that they discuss similar symptomatology 
to include sleep disturbances, cognitive impairments, and 
decreased work efficiency or daily activities.  As a 
preponderance of the most probative medical evidence has 
established that the veteran's chronic fatigue is a symptom 
of his service-connected PTSD, and that a separate evaluation 
for chronic fatigue would violate the provisions of 38 C.F.R. 
§ 3.14, the Board finds that a separate award of service 
connection for chronic fatigue is not warranted. 
It is the Board's determination that a grant of service 
connection is not warranted in this case for chronic fatigue.  
While the veteran is competent to report injury and symptoms, 
the preponderance of the medical evidence and opinion does 
not support a finding that the veteran's fatigue is the 
result of an undiagnosed illness.  Accordingly, the 
provisions of 38 U.S.C.A. §§ 1117, 1118 and 38 C.F.R. § 3.317 
do not authorize the grant of entitlement to service 
connection for undiagnosed illness in this case.  

While the lay and medical evidence does show that the 
veteran's fatigue is of a service-connected origin, the most 
probative medical evidence indicates that this fatigue is a 
symptom of his service-connected PTSD and a separate 
evaluation for chronic fatigue is prohibited by 38 C.F.R. 
§ 4.14.  In addition, the Board finds that the examination 
reports prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative regarding 
diagnosis and etiology of a disability than the appellant's 
statements.  

To the extent that the appellant has opined on the nature and 
etiology of his fatigue, his lay evidence is not credible.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony).  To this extent, the 
preponderance of the evidence is against the claim for 
service connection and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Submission of a Timely Substantive Appeal Concerning the 
Issues of Entitlement to Service Connection for High Levels 
of Cholesterol, Hypertension, and an Undiagnosed Illness 
Characterized By Skin, Gastrointestinal, and Genitourinary 
Symptoms

The law provides that "...questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3); see 
VAOPGCPREC 9-99.  The initial question that must be resolved 
is whether the Board has jurisdiction to consider the 
foregoing issue. 
As noted by the United States Court of Appeals for the 
Federal Circuit (CAFC), "it is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; see 
also 38 C.F.R. § 20.201 (requirements for notices of 
disagreement).  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal."  38 C.F.R. § 20.202.  The 
notice of disagreement (NOD) and the substantive appeal must 
be filed with the activity/office that entered the 
determination with which disagreement has been expressed.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300. 

After an NOD is filed, a SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1).  The SOC is to be forwarded to the appellant at 
his most recent address of record, with a copy provided to 
the representative.  38 C.F.R. § 19.30(a).  Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the SOC is mailed or within the remainder of the 
one-year time period from the date of mailing of notice of 
the initial determination being appealed, whichever ends 
later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b). 

However, if a claimant has not yet perfected an appeal and VA 
issues an SSOC in response to evidence received within the 
one-year period following the mailing date of notification of 
the determination being appealed, 38 U.S.C.A. § 7105(d)(3) 
and 38 C.F.R. § 20.302(c) require VA to afford the claimant 
at least 60 days from the mailing date of the SSOC to respond 
and perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  


In addition, if VA receives additional material evidence 
within the time permitted to perfect an appeal, 38 U.S.C. 
§ 7105(d)(3) requires VA to issue an SSOC even if the one-
year period following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the SSOC.  See VAOPGCPREC 9-97. 

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To the extent 
feasible, the argument should be related to specific items in 
the SOC.  Id.  

If the SOC addressed multiple issues, the appeal must either 
indicate that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103.

In the rating decision of October 1998 the RO denied 
entitlement to service connection for high levels of 
cholesterol, hypertension, and an undiagnosed illness 
characterized by skin, gastrointestinal, and genitourinary 
symptoms.  The RO notified the veteran of this decision at 
his last reported address by a letter dated November 25, 
1998.  Included with this letter was a VA Form 4107 that 
informed him of his appellate rights and the need to submit a 
timely NOD and substantive appeal in order to perfect his 
appeal to the Board.  A timely NOD was received on November 
9, 1999.


The RO issued a SOC regarding these issues in December 1999 
and a SSOC in October 2002, again to the veteran's last 
reported address.  Instructions included with a VA Form 9 
(Appeal to the Board of Veterans' Appeals) enclosed with the 
December 1999 SOC informed the veteran that he had 60 days to 
perfect his appeal of the issues by submitting a substantive 
appeal or VA Form 9.  He was again informed of this time 
limit in the cover letter dated October 15, 2002 attached to 
the SSOC.  

As noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of an 
SSOC (in certain circumstances) or the remainder of the one-
year period after the mailing of notice of the initial 
determination, whichever is longer.  The one-year appellate 
period, which expired on November 25, 1999, no longer 
governed as the appeals period within which the veteran was 
required to perfect his appeal.  Rather, he had 60 days from 
either December 23, 1999 or October 15, 2002 to perfect his 
appeal.  The veteran did not submit any type of document or 
correspondence within these periods that could be recognized 
as a substantive appeal.  

VA has not received any type of correspondence after issuing 
the SSOC that would indicate any continued disagreement with 
the denial of the foregoing claim.  See 38 C.F.R. § 20.202.  
Moreover, no additional relevant evidence was received in 
this time period requiring the issuance of an SSOC.  The 
record does not show that VA ever received a request from the 
veteran for more time to file his substantive appeal.  The 
Board notes that a VA Form 1-9 (Appeal to the Board of 
Veterans Appeals) was received on November 10, 1999.  
However, the receipt of this form predates the issuance of 
the December 1999 SOC and, therefore, amounts to nothing more 
than a NOD regarding the October 1998 rating decision.  

Based on this analysis, the Board finds that the veteran has 
not submitted the requisite substantive appeal regarding the 
issues of entitlement to service connection for high levels 
of cholesterol, hypertension, and an undiagnosed illness 
characterized by skin, gastrointestinal, and genitourinary 
symptoms.

This appeal was not perfected, and the Board is without 
jurisdiction to adjudicate these claims.  38 U.S.C.A. 
§§ 7105, 7108; 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.302(b), 20.303.  Since the veteran did not perfect his 
appeal by filing a timely substantive appeal, his claims must 
be dismissed.


ORDER

Entitlement to service connection for a fatigue disability, 
to include an undiagnosed illness characterized by fatigue, 
is denied.

As the veteran has failed to perfect an appeal, the claims of 
entitlement to service connection for high levels of 
cholesterol and hypertension are dismissed.

As the veteran has failed to perfect an appeal, the claims of 
entitlement to service connection for gastrointestinal, 
genitourinary, and skin disabilities (to include whether such 
disabilities are the result of an undiagnosed illness) are 
dismissed.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



